Citation Nr: 1211762	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for swelling of the left and right ankles, as due to exposure to ionizing radiation.

5.  Entitlement to service connection for swelling of the left and right feet, as due to exposure to ionizing radiation.

6.  Entitlement to service connection for painful joints, as due to exposure to ionizing radiation.

7.  Entitlement to service connection for corrosive sweats, as due to exposure to ionizing radiation.

8.  Entitlement to service connection for diabetes, as due to exposure to ionizing radiation.

9.  Entitlement to service connection for gangrene of the ascending colon, including as due to exposure to ionizing radiation.

10.  Entitlement to service connection for a low sperm count, as due to exposure to ionizing radiation.

11.  Entitlement to service connection for bone pain, as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, V.S., and S.S.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1963 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005, February 2006, and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2009, the Veteran testified during a personal hearing at the RO and, in January 2012, he testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The Board notes that, in an unappealed August 2005 decision, the RO denied the Veteran's claims for service connection for depression and PTSD with night sweats. That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

The Board also points out that, in April 2008, it appears that the RO implicitly considered the claim for service connection for PTSD as reopened.  But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). Consequently, the first issue that must be addressed by the Board is whether the previously denied claim ought to be reopened.  38 U.S.C.A. § 5108.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

The matter of the Veteran's reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD, and his claims for service connection for bilateral hearing loss and tinnitus and service connection for bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene, and a low sperm count, as due to his exposure to ionizing radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for depression and for PTSD with night sweats on the basis that there was no evidence of a diagnosed chronic residual psychiatric disorder incurred during active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal. 

2.  The evidence associated with the claims file since the August 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for depression and for PTSD with night sweats is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011). 

2.  The evidence presented since the August 2005 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this matter. 

An August 2005 RO rating decision denied the Veteran's claim for service connection for depression and for PTSD with night sweats, finding that there was no evidence that the Veteran had a post service chronic psychiatric disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363. See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in June 2007.  The evidence added to the record since the August 2005 rating decision includes VA and non-VA medical records, dated from 2004 to 2009, and written and oral statements from the Veteran and his relatives, in support of his claim.  Amongst these are treatment records from N.P., M.D., that include diagnoses of bipolar disorder, major depression, and PTSD.

The evidence added to the record since the August 2005 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the VA medical records reflecting diagnoses of bipolar disorder, major depression, and PTSD, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened. 

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for an acquired psychiatric disorder, claimed as PTSD, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened. 


REMAND

Acquired Psychiatric Disorder to include PTSD

First, the Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD. 

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The Veteran attributes his psychiatric disorder to working with nuclear materials and their potential risk.  In 2007 written statements, he described the pressure he felt to keep top secret information and that he was tasked with securing a Hercules warhead that fell from a truck and was armed with radiation.  He felt extreme pressure to properly secure the warhead and not cause harm to his comrades.  In April 2008, the Veteran indicated that his training exposed him to films of the aftermath of atomic bomb damage to humans.  

The Veteran's service personnel records show that he was a nuclear weapons maintenance specialist stationed at Fort Lewis, Washington, from 1963 to 1965.

Private medical records from N.P., M.D., dated from 2004 to 2009, reflect the Veteran's treatment for bipolar disorder, major depression, and PTSD.

The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Recent medical records from the VA Corpus Christi, Texas, Outpatient Clinic, dated from March 2008, should be obtained. 

Bilateral Hearing Loss and Tinnitus

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss and tinnitus.  During his January 2012 Board hearing, the Veteran testified that he experienced tinnitus since his discharge from active service (see Board hearing transcript at page 12).  In a May 2010 written statement, the Veteran's service representative asserts that the Veteran was exposed to acoustic trauma from weapons testing and loud explosive devices. Service personnel records reflect that the Veteran was a nuclear weapons maintenance specialist while in military service.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

Service treatment records show that, when examined for induction into service in January 1963, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (30)
15 (25)
--
20 (25)

An ear abnormality was not reported on examination and the Veteran was found qualified for military service.  When examined in conjunction with his nuclear weapons work, in January 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
--
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
--
15 (20)

When examined in conjunction with his nuclear weapons work, in July 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
5 (15)
--
20 (25)
LEFT
10 (25)
10 (20)
5 (15)
--
20 (25)

When examined for separation in October 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
--
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
--
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

Post service, in October 2007, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran reported having hearing difficulties in both ears that gradually developed since 1965.  He reported exposure to nuclear radiation in service.  The Veteran gave a history of acoustic trauma from gun fire, machine gun fire, power tool noise, and five ton truck noise while in military service, and no post service occupational noise exposure.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
70
LEFT
45
35
40
70
80

The Veteran also complained of having constant bilateral tinnitus for 20 years.  Mild to severe sensorineural hearing loss in both ears was diagnosed.  The VA examiner said that the Veteran's level and type of hearing loss supported his current claim of tinnitus.  In the VA examiner's opinion, it was less likely as not that the Veteran's hearing loss and tinnitus were due to noise exposure in military service as a nuclear radiation ordinance man.  According to the VA examiner, the Veteran's service medical records, including his separation examination report, indicated that he had normal hearing in both ears at the time of his release from active service.

An August 2009 private audiological examination appears to indicate that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
105
115
115
LEFT
80
70
90
95
115

It was noted that the Veteran had severe to profound sensorineural hearing loss in both ears.  No nexus opinion was provided. 

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation from service; however, the Board must also consider whether any current hearing loss and tinnitus are otherwise etiologically related to noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later 'by submitting evidence that the current disability is causally related to service'). The Board cannot discern from the VA examiner's opinion whether a delayed onset of hearing loss and tinnitus from noise exposure is possible because the examiner did not explain the significance of the Veteran having a normal audiogram at separation in regard to the likelihood that in-service noise exposure caused the current disabilities.  Accordingly, the Board finds it necessary to obtain another VA opinion.

Disabilities due to Ionizing Radiation

The Veteran seeks service connection for bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene, and a low sperm count as due to exposure to ionizing radiation while working as a nuclear weapons maintenance specialist at Fort Lewis, Washington, and during his training for this work at Sandia Base in New Mexico, from 1963 to 1965.  In written statements and oral testimony, the Veteran said that he worked on the nuclear system Davey Crockett and the Hercules system.  He said that he broke down and maintained the systems that exposed him to ionizing radiation.  During his 2012 Board hearing, the Veteran testified that he inspected and repaired equipment and was exposed to uranium 235 in his work at Fort Lewis and at Sandia Base (see Board hearing transcript at page 4).  

As noted, service personnel records verify that the Veteran was a nuclear weapons maintenance specialist stationed at Fort Lewis from 1963 to 1965.  Service connection may be established for a disability as due to exposure to ionizing radiation.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  A 'radiation-exposed veteran' is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d) (2011).  Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are enumerated under 38 C.F.R. § 3.309(d)(2) (2011).  

When the presumption of service connection cannot be applied, instruction on the development of such claims based on exposure to ionizing radiation is provided in 38 C.F.R. § 3.311 (2011).  Significantly, the development of such claims is based on the presence of a radiogenic disease having manifested to a compensable degree.  Pursuant to section 3.311, 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(vii) (2011).  

The Board observes that the Veteran's claimed disabilities are not among the enumerated diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) (2011), or among the enumerated radiogenic diseases under 38 C.F.R. § 3.311(b)(2) (2011).  Moreover, there is no medical evidence of record that otherwise addresses whether the Veteran has a radiogenic disease manifested by bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count.  The mere fact of in-service exposure to radiation is not enough.  There must be chronic disability resulting from such in-service radiation.  Thus, if the Veteran is found to suffer from a disease consistent with radiation exposure, then development (dose estimate) that relates to whether any in-service radiation caused the disease must be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VA Corpus Christi Outpatient Clinic and any other appropriate treating VA facility for the period from March 2008.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for an appropriate VA examination(s) to determine the nature of any radiogenic disease manifested by bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary, should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3. If, and only if, the Veteran is diagnosed with a disease consistent with ionizing radiation exposure manifested by bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count, the RO/AMC should request that the Defense Threat Reduction Agency (DTRA) provide a reconstructed radiation dose estimate for the Veteran, who was at Fort Lewis, Washington, and Sandia Base, New Mexico from 1963 to 1965.  The DTRA should clearly indicate that the reconstructed dose estimate was calculated using the revised methodology as a result of the May 8, 2003 report from the National Academies Press, A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency (2003).

4. After obtaining a reconstructed dose estimate, the RO should refer the claim to VA's Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c), to include an opinion as to whether it is at least as likely as not that the Veteran's bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count are due to radiation exposure in service. 

5. The appellant and his representative should be informed of the findings/determinations of the Under Secretary for Benefits and, in this regard, should be provided copies of any reports, medical opinions, and determinations made in connection with this referral.

6. Also, schedule the Veteran for a VA examination by a psychiatrist with expertise in diagnosing PTSD.  The examiner should be advised that the Veteran's military occupation as a nuclear weapons maintenance specialist from 1963 to 1963 is verified by his service records.  The claims folder and a copy of this remand must be provided to the examiner. 

a. The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely (50 percent probability or greater) as not that there is a link between the current symptomatology and the alleged in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the etiology of any diagnosed psychiatric disorder as shown by the evidence of record and, in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record. 

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions. 

7. Also, schedule the Veteran for a VA audiological examination to determine the nature of his bilateral hearing loss and tinnitus, and to provide an opinion as to their possible relationship to service. The claims file should be reviewed by the examiner, and the examination report should reflect that a review was done.

The examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss and tinnitus are related to an incident of the Veteran's military service, including noise exposure.  The examiner should specifically comment on the likelihood that such hearing loss and tinnitus are due to noise exposure on a latent or delayed onset theory of causation.  If the opinion cannot be provided without a resort to speculation then the examiner must explain why this is so. 

8. Following completion of all indicated development, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and readjudicate his claims on appeal for service connection for bilateral hearing loss and tinnitus and bilateral foot and ankle swelling, painful joints, corrosive sweats, bone pain, diabetes, gangrene, and a low sperm count, as due to his exposure to ionizing radiation in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


